Citation Nr: 1221836	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-13 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for bipolar disorder.  

3.  Entitlement to service connection for atrial fibrillation.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to Agent Orange. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to July 1971.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Muskogee, Oklahoma, Regional Office (RO).

The issues of entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability; and entitlement to service connection for ischemic heart disease, to include as due to exposure to Agent Orange, are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

On January 12, 2012, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal for entitlement to service connection for depression, bipolar disorder, and atrial fibrillation, claimed as heart problems.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for depression have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for bipolar disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for atrial fibrillation have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  

On January 12, 2012, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal for entitlement to service connection for depression, bipolar disorder, and atrial fibrillation, claimed as heart problems.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.


ORDER

The issue of entitlement to service connection for depression is dismissed.

The issue of entitlement to service connection for bipolar disorder is dismissed.

The issue of entitlement to service connection for atrial fibrillation, claimed as heart problems, is dismissed.


REMAND

In July 2011, the RO denied the Veteran's claim of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected type II diabetes mellitus.  In August 2011, the RO denied the Veteran's claim of entitlement to service connection for ischemic heart disease, to include as due to exposure to Agent Orange.  The Veteran was notified of these decisions and provided his appellate rights.  In a June 2012 report of contact, the Veteran expressed intent to appeal these decisions.  The Board construes this report of contact to be a valid notice of disagreement on the issues of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected type II diabetes mellitus, and entitlement to service connection for ischemic heart disease, to include as due to exposure to Agent Orange.  

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, therefore, the Veteran must be provided a statement of the case that addresses the issues of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected type II diabetes mellitus, and entitlement to service connection for ischemic heart disease, to include as due to exposure to Agent Orange.  The Veteran must be notified of his appellate rights and the time limit within which a substantive appeal must be filed in order to perfect an appeal on these issues to secure appellate review by this Board.

Accordingly, the case is remanded for the following action:

The RO must issue a statement of the case to the Veteran addressing the issues of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected type II diabetes mellitus, and entitlement to service connection for ischemic heart disease, to include as due to exposure to Agent Orange.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal to the July and August 2011 rating decisions denying these claims must be filed.  38 C.F.R. § 20.202 (2011).  

No action is required by the Veteran until he receives further notice; however, the Veteran may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


